Title: To Benjamin Franklin from Pierre Penet, 29 October 1781
From: Penet, Pierre
To: Franklin, Benjamin


Sir,
Paris the 29th. Octr. 1781
Having been Authorised by the Resolution of the General Assembly, the Power of the Governor & advice of Council of the State of Virginia to take such measures as might be necessary and seem probable to obtain a loan of Gold and silver for the Use of the Common wealth not exceeding the sum of one hundred thousand pounds Sterling pledging their Faith in the most full and Ample manner for the fulfilling & Punctual performance of all such agreements as I might make & enter into relative to such a loan of Gold & silver; I am happy this day to Communicate to you as Representative of the thirteen United States at the Court of France & well-wisher to America in General, that it is in my power to Negotiate a loan of six hundred thousand livres tournois payable in three years time by shares of one hundred Pistoles with Interests. It may be easily fulfill’d, provided, you will legalize my Bonds for the State as you have certify’d my Treaties.
The Just Confidence the French Nation has placed in you, is a weight in the State’s favor which contributes to the advantage of America in General. Your Signature will not in the least engage your personal or Public Character; it may have a claim to the Gratitude of the State of Virginia. I hope my Application will be consider’d in a true light; I expect the honour of your answer and am Respectfully Sir, Your most obedient & very humble servant
P: Penet
His Excellency Benjamin Franklin
 
Endorsed: Proposition of M. Pennet Oct. 29. 81 / answer’d
Notation: P. Penet Oct 29. 1781.
